             Case 3:17-cv-05690-BHS Document 286 Filed 05/13/19 Page 1 of 5




 1                                                               The Honorable Benjamin H. Settle
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT TACOMA
 9   STATE OF WASHINGTON,                                 NO. 3:17-cv-05690-BHS
10                             Plaintiff,                 STIPULATED MOTION FOR ENTRY
11                                                        OF CONSENT DECREE AND FINAL
              v.                                          JUDGMENT
12   FRANCISCAN HEALTH SYSTEM
     d/b/a CHI FRANCISCAN HEALTH;                         NOTE ON MOTION CALENDAR:
13   FRANCISCAN MEDICAL GROUP;                            Monday, May 13, 2019
     THE DOCTORS CLINIC, A
14   PROFESSIONAL CORPORATION; and
     WESTSOUND ORTHOPAEDICS, P.S.,
15
                               Defendants.
16

17
              Plaintiff, State of Washington, and Defendants Franciscan Health System d/b/a
18
     CHI Franciscan Health; Franciscan Medical Group; the Doctors Clinic, a Professional
19
     Corporation; and WestSound Orthopaedics, P.S. stipulate and jointly move that the Court
20

21   endorse the Consent Decree agreed to by them and filed with the Court on May 13, 2019. The

22   Consent Decree contains remedies that are designed to address the anticompetitive harm alleged

23   in the Complaint, and all parties have agreed to the form and presentation of the Consent Decree.
24

25

26

     STIPULATED MOTION FOR ENTRY                      1              ATTORNEY GENERAL OF WASHINGTON
                                                                               Antitrust Division
     OF CONSENT DECREE AND FINAL                                          800 Fifth Avenue, Suite 2000
     JUDGMENT                                                               Seattle, WA 98104-3188
                                                                                 (206) 464-7744
     NO. 3:17-cv-05690-BHS
             Case 3:17-cv-05690-BHS Document 286 Filed 05/13/19 Page 2 of 5




 1   Dated this 13th day of May 2019.
 2

 3   ROBERT W. FERGUSON
     Attorney General
 4

 5
     /s/ Jonathan A. Mark
 6   JONATHAN A. MARK, WSBA No. 38051
     AMY N.L. HANSON, WSBA No. 28589
 7   ERICA A. KOSCHER, WSBA No. 44281
     Assistant Attorneys General
 8   Antitrust Division
     Office of the Attorney General of Washington
 9
     800 5th Ave, Ste. 2000
10   Seattle, WA 98104
     (206) 464-7030
11   Jonathan.Mark@atg.wa.gov
     Amy.Hanson@atg.wa.gov
12   Erica.Kosher@atg.wa.gov
13
     Attorneys for Plaintiff State of Washington
14

15   /s/ Mitchell Raup
     Mitchell Raup                                  Jessica M. Andrade
16   Herbert F. Allen                               Polsinelli PC
     Polsinelli PC                                  1001 2nd Avenue, Suite 3500
17   1401 Eye Street NW, Suite 800                  Seattle, WA 98104
     Washington, DC 20005                           202.896.8769
18   202.626.8352                                   jessica.andrade@polsinelli.com
19   202.626.8307
     mraup@polsinelli.com                           G. Gabriel Zorogastua
20   hallen@Polsinelli.com                          Polsinelli PC
                                                    900 W. 48th Place, Suite 900
21   Matthew Hans                                   Kansas City, MO 64112
     Polsinelli PC                                  816.753.1000
22   100 S. Fourth Street, Suite 1000               gzorogastua@polsinelli.com
23   St. Louis, MO 63102
     314.552.6820
24   mhans@polsinelli.com

25   Attorneys for Defendants Franciscan Health System, Franciscan Medical Group, and
     WestSound Orthopaedics, P.S.
26

     STIPULATED MOTION FOR ENTRY                    2              ATTORNEY GENERAL OF WASHINGTON
                                                                             Antitrust Division
     OF CONSENT DECREE AND FINAL                                        800 Fifth Avenue, Suite 2000
     JUDGMENT                                                             Seattle, WA 98104-3188
                                                                               (206) 464-7744
     NO. 3:17-cv-05690-BHS
             Case 3:17-cv-05690-BHS Document 286 Filed 05/13/19 Page 3 of 5




 1
     /s/ Douglas Litvack
 2   Douglas Litvack                             Douglas Ross
     Davis Wright Tremaine LLP                   David Maas
 3
     1919 Pennsylvania Ave. NS, Ste. 800         MaryAnn Almeida
 4   Washington, DC 20006                        Miriam Swedlow
     202.973.4215                                Davis Wright Tremaine LLP
 5   douglaslitvack@dwt.com                      920 Fifth Avenue, Suite 3300
                                                 Seattle, WA 98104-1610
 6                                               206.757.8135
                                                 206-757-8184
 7
                                                 douglasross@dwt.com
 8                                               davidmaas@dwt.com
                                                 maryannalmeida@dwt.com
 9                                               miriamswedlow@dwt.com
10   Attorneys for Defendant The Doctors Clinic, a Professional Corporation
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION FOR ENTRY                  3             ATTORNEY GENERAL OF WASHINGTON
                                                                          Antitrust Division
     OF CONSENT DECREE AND FINAL                                     800 Fifth Avenue, Suite 2000
     JUDGMENT                                                          Seattle, WA 98104-3188
                                                                            (206) 464-7744
     NO. 3:17-cv-05690-BHS
             Case 3:17-cv-05690-BHS Document 286 Filed 05/13/19 Page 4 of 5




 1                                    CERTIFICATE OF SERVICE
 2            I certify, under penalty of perjury under the laws of the state of Washington, that on this

 3   date I have caused a true and correct copy of the following document to be served on the

 4   following via CM/ECF:

 5   Mitchell Raup                                     Jessica M. Andrade
 6   Herbert F. Allen                                  Polsinelli PC
     Polsinelli PC                                     1001 2nd Avenue, Suite 3500
 7   1401 Eye Street NW, Suite 800                     Seattle, WA 98104
     Washington, DC 20005                              202.896.8769
 8   202.626.8352                                      jessica.andrade@polsinelli.com
     202.626.8307
 9   mraup@polsinelli.com                              G. Gabriel Zorogastua
10   hallen@Polsinelli.com                             Polsinelli PC
                                                       900 W. 48th Place, Suite 900
11   Matthew Hans                                      Kansas City, MO 64112
     Polsinelli PC                                     816.753.1000
12   100 S. Fourth Street, Suite 1000                  gzorogastua@polsinelli.com
     St. Louis, MO 63102
13   314.552.6820
14   mhans@polsinelli.com

15   Attorneys for Defendants Franciscan Health System, Franciscan Medical Group, and
     WestSound Orthopaedics, P.S.
16
     Douglas Ross                                      Douglas Litvack
17
     David Maas                                        Davis Wright Tremaine LLP
18   MaryAnn Almeida                                   1919 Pennsylvania Ave. NS, Ste. 800
     Miriam Swedlow                                    Washington, DC 20006
19   Davis Wright Tremaine LLP                         202.973.4215
     920 Fifth Avenue, Suite 3300                      douglaslitvack@dwt.com
20   Seattle, WA 98104-1610
     206.757.8135
21
     206-757-8184
22   douglasross@dwt.com
     davidmaas@dwt.com
23   maryannalmeida@dwt.com
     miriamswedlow@dwt.com
24
     Attorneys for Defendant The Doctors Clinic, a Professional Corporation
25

26

     STIPULATED MOTION FOR ENTRY                        4              ATTORNEY GENERAL OF WASHINGTON
                                                                                 Antitrust Division
     OF CONSENT DECREE AND FINAL                                            800 Fifth Avenue, Suite 2000
     JUDGMENT                                                                 Seattle, WA 98104-3188
                                                                                   (206) 464-7744
     NO. 3:17-cv-05690-BHS
             Case 3:17-cv-05690-BHS Document 286 Filed 05/13/19 Page 5 of 5




 1            DATED this 13th day of May 2019, at Seattle, Washington.
 2
                                                 /s/ Jonathan A. Mark
 3                                               JONATHAN A. MARK, WSBA No. 38051

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION FOR ENTRY                    5             ATTORNEY GENERAL OF WASHINGTON
                                                                            Antitrust Division
     OF CONSENT DECREE AND FINAL                                       800 Fifth Avenue, Suite 2000
     JUDGMENT                                                            Seattle, WA 98104-3188
                                                                              (206) 464-7744
     NO. 3:17-cv-05690-BHS
